
	
		I
		111th CONGRESS
		1st Session
		H. R. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Wexler (for
			 himself, Ms. Baldwin,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Mr. Burton of Indiana,
			 Mr. Crowley,
			 Mr. Filner,
			 Mr. Hastings of Florida,
			 Mr. Lewis of Georgia,
			 Mrs. Lowey,
			 Mrs. Maloney,
			 Mr. George Miller of California,
			 Mr. Moore of Kansas,
			 Mr. Nadler of New York,
			 Mr. Payne,
			 Mr. Sires,
			 Ms. Watson,
			 Mr. Weiner, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to strengthen
		  enforcement of spousal court-ordered property distributions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jane’s
			 Law.
		2.Spousal
			 obligations
			(a)In
			 GeneralChapter 11(A) of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3.Failure to pay
				legal spousal court-ordered property distribution
						(a)OffenseWhoever
				knowingly, travels in interstate or foreign commerce, with the intent to evade
				compliance with a court ordered property distribution as part of a separation
				or divorce settlement involving more than $5,000, with respect to a spouse or
				former spouse, shall be fined under this title or imprisoned for not more than
				two years or both.
						(b)Mandatory
				RestitutionUpon a conviction under this section, the court shall
				order restitution under section 3663A in an amount equal to the total unpaid
				property distribution.
						(c)DefinitionThe
				term court ordered property distribution means any amount
				determined under a court order pursuant to the law of a State or of an Indian
				tribe to be due from a spouse or former spouse as an equitable or other
				distribution to a spouse or former spouse of assets in connection with a
				separation or
				divorce.
						.
			(b)Conforming
			 amendment to table of sectionsThe table of sections at the
			 beginning of chapter 11(A) of title 18, United States Code, is amended by
			 adding at the end the following new item:
				
					
						228A. Failure to pay legal spousal
				obligations.
					
					.
			
